48 N.Y.2d 890 (1979)
Goldstein, Goldman, Kessler & Underberg, Appellant,
v.
4000 East River Road Associates et al., Respondents.
Court of Appeals of the State of New York.
Argued November 12, 1979.
Decided December 11, 1979.
Russell Zuckerman and Jerrold B. Reilly for appellant.
Edward J. Burns, Sherry S. Kraus and Harold A. Kurland for ICM Realty, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER and FUCHSBERG. Judges GABRIELLI and MEYER dissent and vote to reverse for reasons stated in the dissenting opinion by Mr. Justice RICHARD J. CARDAMONE at the Appellate Division (64 AD2d, at pp 489-491).
Order affirmed, with costs, for reasons stated in the Per Curiam opinion at the Appellate Division (64 AD2d 484).